DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
Applicant has argued the previously cited prior art fail to provide for the new limitations including “additively manufactured”, however this new limitation is a broad product by process term and has replaced the previously narrower limitation of layer by layer direct fabrication. As such the prior art of Remensnyder et al. is now prior art under 102(a)(1). The final product of the instant claims is what is considered and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The product of Remensnyder and Abolfathi both provide for the same structures of the appliance . Applicant has provided no other arguments to the cited structures of Remensnyder and Abolfathi as lacking any elements of the instant claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-10, 12, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remensnyder et al. (US 2,479,780).
Regarding claims 6, 21, and 22, Remensnyder discloses a additively manufactured orthodontic appliance (title, column 2 lines 52-55 disclosing the additive process of injection molding), having an outer shell of a first polymeric material including a first stiffness (Fig. 2 element b/13, column 4 lines 18-221 and 22-27 disclosing the shell having one first stiffness or hardness being rubber which is a polymer) having a plurality of interconnecting teeth-receiving cavities (Fig. 2 line 4-4 shown in Fig. 4 providing interconnection between mesial/distal sides of a plurality of teeth, further column 3 lines 59-61 “tooth impressions will be formed in both upper and lower upstanding walls 13” disclosing impressions thus providing where teeth contact each other would result in the cavities such teeth would form in impressions would results in interconnected cavities) shaped to receive and resiliently reposition a patient’s teeth (column 2 lines 33 column 3 line 10 disclosing the need cavities of the appliance are resilient material of rubber to reposition mispositioned teeth) , and the outer shell has an outer surface (Figs. 1-3 showing outside surfaces) and an inner surface coupled to the outer surface (Figs, 1-4 each showing inner surfaces to receive teeth) and the inner surface having an inner surface profile shaped to receive and to exert one or more of a force or a torque on the patient's tooth received within each of the plurality of interconnected teeth-receiving cavities (Fig. 1-3 element B/12 receives  teeth 5/6/7, Fig. 3 showing space 10 where the inner surface is shaped to move the tooth into, including situations where at least one or two teeth need to be moved and if all teeth need to be moved each would have the spaces and protrusions 10 and 9) to move the patient’s teeth received within the plurality of interconnected teeth receiving cavities to from a first arrangement towards a second arrangement when the orthodontic appliance is worn on the patient’s teeth (column 1 line 47-column 2 line 4) the inner surface of the outer shell having an additively manufactured ridge type protrusion extending inwards from a buccal or lingual portion of the inner surface towards a corresponding buccal or lingual surface of at least one tooth of the patient’s teeth when received within the at least one tooth-receiving cavity such that the protrusion is integral to the inner surface and produces a localized increase in the force or torque to the patient’s teeth (Fig. 2-3 element 9 an integral ridge protruding inwards from a lingual surface of the cavity towards a lingual surface of the tooth that locally produced force or torque on the tooth, Fig. 5 showing element 8 being the negative recess that the ridge protrusion is formed from when element B is formed, Column 2 lines 48-55, being manufacture by the additive process of injection of the rubber into a mold),
and a means for controlling application of the one or more force or torque that means being an additively manufactured inner structure, of a second polymeric material including a second stiffness less than the first stiffness of the outer shell( column 3 lines 7-10, column 4 lines 24-27 disclosing an embodiment of the rubber being softer and thus less stiff, further manufactured in additive manner by being layered onto the inner surface protrusion) , the inner structure polymer means positioned between the corresponding buccal or lingual surface of the at least one tooth and the protrusion on the inner surface of the outer shell (column 3 lines 7-10). 
Remensnyder further discloses where the inner structure and the outer shell are integrally cemented together (column 3 lines 8-10).
Regarding  claims 6 and 21, the claimed phase “additively manufactured” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Remensnyder recites a different additive process used to fabricate the appliance, it appears that Remensnyder’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of similar materials with Remensnyder disclosing the appliance being made of a rubber (column 4 lines 18-27) and the instant applicant disclosing that direct fabrication includes forming a plurality of material including a rubber (paragraph [00174] lines 1-9 including silicone rubber).  See MPEP 2113 ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) )
Regarding claim 7, Remensnyder discloses wherein the inner structure includes a tooth facing surface (column 3 lines 7-10 the thin rubber is inside the shell and contacts the tooth surface thus having a tooth facing contact surface) and the outer shell has an outer surface that is exposed (Fig. 3 element B has an exposed outer surface).
Regarding claim 8, Remensnyder discloses where the second stiffness of the inner structure causes the orthodontic appliance to exhibit a second deformation greater than a first deformation associated with the first stiffness of the outer shell when the orthodontic appliance is worn on the patient’s teeth  (column 4 lines 22-27, disclosing the relative hardness and softness of the two structures and thus the relative stiffness the outer shell being greater than the stiffness of the inner structure and thus the exhibited deformation of the entire appliance is greater than the deformation of just the harder/stiffer outer shell itself).
Regarding claim 9, Remensnyder discloses where the inner structure is configured to exhibit a first configuration prior to placement of the appliance on the patient's teeth and a second configuration after the placement of the appliance on the patient's teeth; and the first configuration differs from the second configuration with respect to one or more of: a thickness profile of the inner structure, a cross-sectional shape of the inner structure, or an inner surface profile of the inner structure (Fig. 1-3 element 9 with the softer/less stiff rubber would be of a different thickness once engaged with the teeth). 
Regarding claim 10, Remensnyder further discloses where the inner structure is configured to exhibit an amount of deformation greater than an amount of deformation exhibited by the outer shell when the appliance is worn on the patient's teeth (column 4 lines 22-27 disclosing the softer material in placed between the outer shell and the inner shell and thus the relative hardness and softness of the two structures would exhibit deformation under force with the outer shell deformation being less than the relative exhibited deformation of the inner structure and further would exhibit this when undergoing biting force column 3 lines 2-6).
Regarding claim 12, Remensnyder further discloses where the inner structure comprises one or more discrete pad structures positioned to engage the at least one of a patient’s teeth (Fig. 2 element 9 is a single discrete pad).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10, 12, 21, and 22 are rejected under 35 U.S.C. 103 as being anticipated by Abolfathi et al. (US 6,814,574 B2 which incorporates by reference US 5,975,893 entirely) in view of Tadros et al. (US 2005/0100853 A1).
Regarding claims 6, 21, and 22, Abolfathi discloses an additively manufactured orthodontic appliance (title, abstract, Fig. 1c element 111, column 6 lines 59-68  of incorporated by reference 5,975,893 providing the appliance formed by an additive positive pressure molding and selective hardening of portions of the layers), having an outer shell of a first polymeric material  (column 5 lines 1-2, 9-13 disclosing the appliance formed from an coextruded polymer sheet with layers, thus having at least a first and second to provide “layers” and that each layer would have different material properties) having a plurality of interconnecting teeth-receiving cavities shaped to receive and resiliently reposition teeth of the patient (Fig. 4a/b shown interconnected teeth receiving cavities, column 4 lines 52-55 disclosing resilient repositioning) and the outer shell has an outer surface (Figs. 3 showing outside surfaces) and an inner surface (As per column 5 lines 9-13 being coextruded would provide the outside layer with an inner surface to which the other layer is attached in an additive layering) and the inner surface having an inner surface profile shaped to receive and to exert one or more of a force or a torque on the patient's tooth received within each of the plurality of interconnected teeth-receiving cavities to move the patient’s teeth from a first arrangement towards a second arrangement when the orthodontic appliance is worn on the patient’s teeth (column 4 lines 39-67) the inner surface of the outer shell having an additively manufactured dimple or indentation type protrusion extending inwards from a buccal or lingual portion of the inner surface towards a corresponding buccal or lingual surface of at least one tooth of the patient’s teeth such that the protrusion is integral to the inner surface and produces a localized increase in force or torque to the patient’s teeth (Fig. 3 showing the forming of an indentation in the shell using the pliers of Fig. 2a/b in a manner that would provide the dimple/indentation to add the protruding inwards from a buccal/lingual portion of the inner surface of the outer layer as in Fig. 4b element 154 and provides a force when interacting with teeth column 6 lines 15-19 disclosing the bump itself providing force to a tooth),
and a means for controlling application of the one or more force or torque that means being an additively manufactured inner structure, of a second different polymeric material  ( column 5 lines 1-2, 9-13 disclosing the appliance formed from an coextruded sheet with layers, thus having at least a first and second to provide “layers” and that each layer would have different material properties with one of the at least two layers being inside the outer and thus act as a means to apply the force of the additively added dimple/indentation protrusion from Fig. 4b element 154 as the inner layer would also be formed into the same shape) , the inner structure polymer means positioned between the corresponding buccal or lingual surface of the at least one tooth and the protrusion on the inner surface of the outer shell (Fig. 4b element 154 is formed in the sheet of coextruded layers thus the inner layer would be between the outer layer and the teeth when worn by a patient),
the outer shell and the inner structure form an integral structure of polymerized layers of the first and second polymeric materials (column 3 lines 1-3 disclosing the inner and outer layers being coextruded polymers thus being integrally polymerized together in layers).
Abolfathi discloses structure substantially identical to the instant application as discussed above including that the inner and outer layers are each made of a different material (column 3 lines 2-7) and that different materials for appliances provide for different stiffness (column 1 line 48-column2 line 5) but fails to explicitly disclose where the inner structure has a stiffness less than the stiffness of the outer shell.
However, Tadros discloses an appliance shell to reposition teeth the appliance having two layers (abstract, paragraph [0016] lines 8-14), where the innermost layer of the shell is softer than layer outside the inner layer (paragraph [0073] lines 26-32) so as to alleviate pain, discomfort and bleeding of gums.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the innermost layer of at least a two layer shell to have be softer, i.e. less stiff, than the more outer layer as taught by Tadros into the two layered different material arrangement of the shell appliance as taught by Abolfathi for the purpose of providing a repositioning shell with an inner layer which would alleviate pain, discomfort and bleeding of the gums during treatment as taught by Tadros (paragraph [0073] lines 30-32). 
Regarding  claims 6 and 21, the claimed phase “additively manufactured” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Abolfathi/Tadros discloses a different process of a type of additive direct fabrication by co-extrusion of integral layers of different polymers that are positively molded as cited above, it appears that Abolfathi/Tadros’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of similar materials with Abolfathi/Tadros disclosing the appliance being made of  orthodontic elastic polymers (Abolfathi in column 1 lines 48-50 and Tardos-abstract) and the instant applicant disclosing that additive manufacture includes forming a plurality of material including polymers (paragraph [00174] lines 1-12).  See MPEP 2113 ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ).
Regarding claim 7, Abolfathi further discloses wherein the inner structure includes a tooth facing surface (Fig. 4b element 154 formed in the inner layer would be the tooth facing surface) and the outer shell has an outer surface that is exposed (Fig. 3 element 15 has an exposed outer surface).
Regarding claim 8, Abolfathi/Tadros as combined above would provide for the stiffness of the inner structure to causes the orthodontic appliance to exhibit a second deformation greater than a deformation associated with the stiffness of the outer shell when the orthodontic appliance is worn on the patient’s teeth  (Tadros paragraph [0073] lines 26-32, disclosing the relative softness of the inner layer structures compared to the outer layer and thus the relative stiffness the outer shell being greater than the stiffness of the inner structure and thus the exhibited deformation of the entire appliance is greater than the deformation of just the harder/stiffer outer shell itself).
Regarding claim 9, Abolfathi/Tadros as combined above would provide for the inner structure to have been configured to exhibit a first configuration prior to placement of the appliance on the patient's teeth and a second configuration after the placement of the appliance on the patient's teeth; and the first configuration differs from the second configuration with respect to one or more of: a thickness profile of the inner structure, a cross-sectional shape of the inner structure, or an inner surface profile of the inner structure (Tadros paragraph [0073] lines 26-32, disclosing the relative softness of the inner layer structures compared to the outer layer and thus the relative stiffness the softer/less stiff layer would be of a different thickness once engaged with the teeth). 
Regarding claim 10, Abolfathi/Tadros as combined above would provide for the inner structure to have been configured to exhibit an amount of deformation greater than an amount of deformation exhibited by the outer shell when the appliance is worn on the patient's teeth (Tadros paragraph [0073] lines 26-32, disclosing the relative softness of the inner layer structures compared to the outer layer  and thus the relative hardness and softness of the two structures would exhibit deformation under force with the outer shell deformation being less than the relative exhibited deformation of the inner structure when worn).
Regarding claim 12, Abolfathi further discloses where the inner structure comprises one or more discrete pad structures positioned to engage the at least one tooth (Fig. 4b element 154 having the inner layer on the element would form a single discrete padded structure).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi et al. (US 6,814,574 B2 ) in view of Tadros et al. (US 2005/0100853 A1) and further in view of Lee et al. (US 2016/0157961 A1).
Regarding claim 13, Abolfathi/Tadros discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the appliance further has an outermost layer coupled to an outmost surface of the outer shell that layer is configured to resist abrasion, wear, staining, or biological interactions.
However, Lee disclose an appliance shell with protrusions within the inner layer (Fig. 6/7 elements 100) with multiple layers with an outermost layer coupled to an outer surface of the outer shell and capable to resist abrasion, wear, staining, or biological interactions (paragraph [0023] lines 1-6, thus a further layered coupled to the outer surface of the outer shell and would thus function to resist abrasion or wear).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the outermost layer coupled to the outer surface of the outer shell as taught by Lee into the appliance outer shell as taught by Abolfathi/Tadros for the purpose of providing an appliance with an outer coating that would prevent or deal with wear during use as taught by Lee (paragraph [0023] lines 5-6). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Remensnyder et al. (US 2,479,780) in view of Lee et al. (US 2016/0157961 A1).
Regarding claim 13, Remensnyder discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the appliance further has an outermost layer coupled to an outmost surface of the outer shell that layer is configured to resist abrasion, wear, staining, or biological interactions.
However, Lee disclose an appliance shell with protrusions within the inner layer (Fig. 6/7 elements 100) with multiple layers with an outermost layer coupled to an outer surface of the outer shell and capable to resist abrasion, wear, staining, or biological interactions (paragraph [0023] lines 1-6, thus a further layered coupled to the outer surface of the outer shell and would thus function to resist abrasion or wear).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the outermost layer coupled to the outer surface of the outer shell as taught by Lee into the appliance outer shell as taught by Remensnyder for the purpose of providing an appliance with an outer coating that would prevent or deal with wear during use as taught by Lee (paragraph [0023] lines 5-6). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                         06/02/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772